DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-17 and 19-20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-4, 6-11, 13-17 and 19-20 are stated below.
Regarding independent Claims 1, 8 and 14, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “encrypting the master key with a password of a first system administrator; generating a one-way hashed password for the first system administrator using the password of the first system administrator; storing the encrypted master key and one-way hashed password of the first system administrator in a database with a user identifier of the first system administrator; executing a registration operation to provide master key level administration privileges to a second system administrator, wherein the registration operation includes sending an invitation from the first system administrator to the second system administrator to engage the second system administrator in the registration operation, entering, by the second system administrator, a password of the second system administrator, making the master key temporarily available for use in registering the second system administrator during the registration operation by temporarily decrypting the master key in secondary master key storage by the first system administrator for temporary access during the registration operation, encrypting the master key with the password of the second system administrator; generating a one-way hashed password for the second system administrator using the password of the second system administrator, storing the encrypted master key and the one-way hashed password of the second system administrator in a database with the user identifier for the second system administrator, and removing the temporary availability to the master key upon completion of the registration operation; allowing decryption of the master key using the user identifier and password of the first system administrator based on the encrypted master key and the one-
The dependent claims 2-4, 6-7, 9-11, 13, 15-17 and 19-20 are allowable due to its dependence on independent claims 1, 8 and 14 respectively.

The closest prior art made of record are:
Bruce et al. (US2015/0082032) teaches method and system for distributing user credentials in a distributed system.  Storing a user credential database (DB), a first transformed credential DB and a second transformed credential DB for authenticating users to access a first and a second service provided by the device.  Generating the first transformed credential DB and the second transformed credential DB based on the user credential DB and comparing a credential received from a user to the first or the second transformed credential DB to determine whether to grant access to the first or the second service.  Distributing the user credential DB to a plurality of other devices connected in a network for the other devices to generate transformed credential DBs for authenticating users to access services. 
Kamath et al. (US2014/0140508) teaches method and system for obtaining a user's username and password.  A random key is generated for use as a master key.  The master key is encrypted using the password to create an encrypted master key.  A hash function is performed on the password to create a password hash.  A random key is generated for use as a content key for encrypting the user's selected content.  The content key is encrypted using the master key to create an encrypted content key.  The selected content is encrypted using the content key to create encrypted content.  The username, password hash, encrypted master key, first encrypted content key, and encrypted content is communicated to a server for storage in the user's account in which the possibility of decrypting at least the encrypted content by operations on the server is mitigated. 
Hatakeyama et al. (US2007/0180271) teaches method and system for providing key security in a secure processor.  A decryption mechanism and a fixed size storage area for a core key are hard-wired into the chip design.  An off-chip but within the system is a secondary security key storage device that 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495